DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
After reconsideration of the restriction requirement of December 4, 2020 and applicant’s persuasive remarks of February 3, 2020, claims 16-37 (Invention II; drawn to crane rope spooling system for spooling crane rope onto a crane drum) which were previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 4, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 11, 15, 17, 25, 26-29, 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	With respect to claim 4, the recitation “the free end” lacks positive antecedent basis in the claims. 

	With respect to claim 6, the recitation “the deck” lacks positive antecedent basis in the claims. 

	With respect to claim 11, line 2, “a crane drum” is set forth; however, the same has been previously set forth in claim 1, line 1.  Setting forth the same element again amounts to a double inclusion. 

	With respect to claim 15, line 4, the recitation “the new reel” lacks positive antecedent basis in the claims. 

	With respect to claim 17, line 2, “a crane drum” is set forth; however the same has been previously set forth in claim 16, line 1.  Setting forth the same element again amounts to a double inclusion. 
	
	With respect to claim 25, line 4, “the free end” lacks positive antecedent basis in the claims.  Also in line 4, “a crane drum” is set forth; however, the same has been previously set forth in claim 16, line 1.  Setting forth the same element again amounts to a double inclusion.

	With respect to claim 27, line 2, “a crane drum” is set forth; however, the same has been previously set forth in claim 16, line 1.  Setting forth the same element again amounts to a double inclusion.
	
	With respect to claim 29, “a crane drum” is set forth; however, the same has been previously set forth in claim 16, line 1.  Setting forth the same element again amounts to a double inclusion.

	With respect to claim 31, lines 3-4, “a crane drum” is set forth; however, the same has been previously set forth in claim 16, line 1.  Setting forth the same element again amounts to a double inclusion.  In line 5, the recitation “the free end” lacks positive antecedent basis in the claims.  

	With respect to claim 32, the recitation “the spooling unit” lacks positive antecedent basis in the claims.  
	With respect to claim 33, line 2, “an empty reel” is set forth.  It is unclear as to whether or not this is the same as “a reel” of claim 16.  

	With respect to claim 35, line 3, “between reels” is recited.  However, the claims from which this claim depends set forth only “a reel”.  What other “reel” has been set forth to comprise “reels”?

	Allowable Subject Matter
Claims 1-3, 5, 8-10, 12-14, 16, 18-24, 30, 36 and 37 are allowed over the prior art of record.  
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including unspooling the crane rope from a reel and passing the crane rope through a tensioning system comprising a primary back tensioner and a secondary back tensioner; gripping the crane rope within the secondary back tensioner and thereby preloading the crane rope with tension prior to the crane rope passing through the primary back tensioner; and applying a predetermined back tension to the crane rope with the primary back tensioner as the crane rope is being spooled onto the crane drum under the predetermined back tension.  Claims 2-15 depend either directly or indirectly from claim 1. 

Claim 16 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a system comprising a tensioning system comprising at least a primary back tensioner and a secondary back tensioner and a reel.  Claims 17-37 depend either directly or indirectly from claim 16.

Claims 4, 6, 7, 11, 15, 17, 25-29, 31 and 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huang is cited to disclose first and second tensing reels.  Pose is cited to disclose method and apparatus for transferring elongate articles.  Smith is cited to disclose, in figure 4, a two reels and a gripping mechanism therebetween.  Stockstill is cited to disclose a pipelaying ship having a reel 17 and grippers (22, 23).  Langner et al, in figure 8 for example, is cited to disclose a reel with cable and tumblers spaced therefrom.  Ranson is cited to disclose a tape handling system with two reel (S2, S3) and capstan systems (A2/B2 and (A3/B3) between the reels. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/